IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-1046

                                 Filed: 18 April 2017

Mecklenburg County, No. 15 CVS 16169

MOON WRIGHT & HOUSTON, PLLC, Plaintiff,

              v.

CHARLES J. COLE and SANDRA D. COLE, Defendants.


        Appeal by plaintiff from order entered 17 June 2016 by Judge Richard D. Boner

in Mecklenburg County Superior Court. Heard in the Court of Appeals 23 March

2017.


        Moon Wright & Houston, PLLC, by Caleb Brown, Richard S. Wright, and
        Andrew T. Houston, for plaintiff-appellant.

        Copeland Richards, PLLC, by Drew A. Richards, for defendant-appellee
        Charles J. Cole.


        MURPHY, Judge.


        Moon Wright & Houston, PLLC (“Plaintiff”), appeals from the trial court’s

order partially granting Sandra and Charles Cole’s (collectively “Defendants”) motion

for summary judgment.       After careful review, we dismiss Plaintiff’s appeal as

interlocutory.

                               Factual Background

        On 27 August 2015, Plaintiff, a law firm operating out of Charlotte, North

Carolina, filed a complaint in Mecklenburg County Superior Court against Sandra
                          MOON WRIGHT & HOUSTON, PLLC V. COLE

                                         Opinion of the Court



Cole (“Sandra”) and Charles Cole (“Charles”) concerning their failure to pay certain

legal fees owed to Plaintiff. In its complaint, Plaintiff alleged (1) a breach of contract

claim against Sandra; (2) a claim for unjust enrichment and quantum meruit against

both Sandra and Charles; (3) a violation of the doctrine of necessities against Charles;

(4) a fraud claim against Charles; and (5) a claim for negligent misrepresentation

against both Sandra and Charles.

      On 12 May 2016, Defendants filed a motion for summary judgment as to

Plaintiff’s claims. On 25 May 2016, Sandra filed for bankruptcy in the United States

Bankruptcy Court for the Western District of North Carolina under Chapter 13 of the

United States Bankruptcy Code.1              As a result of her filing, the automatic stay

provided pursuant to 11 U.S.C. § 362 was triggered.

      A hearing on Defendants’ motion was held before the Honorable Richard D.

Boner in Mecklenburg County Superior Court on 8 June 2016. On 17 June 2016,

Judge Boner entered an order granting summary judgment in Charles’ favor. The

order did not address Plaintiff’s claims against Sandra. Plaintiff filed a notice of

appeal of the trial court’s summary judgment order on 15 July 2016.

                                              Analysis

       As an initial matter, we note that the present appeal is interlocutory. “Since

summary judgment was allowed for fewer than all the defendants and the judgment



      1   Charles Cole did not file for bankruptcy.

                                                 -2-
                      MOON WRIGHT & HOUSTON, PLLC V. COLE

                                    Opinion of the Court



did not contain a certification pursuant to G.S. § 1A-1, Rule 54(b), that there was ‘no

just reason for delay,’ plaintiff’s appeal is premature unless the order allowing

summary judgment affected a substantial right.” Bernick v. Jurden, 306 N.C. 435,

438, 293 S.E.2d 405, 408 (1982). Although not raised by either party on appeal,

“whether an appeal is interlocutory presents a jurisdictional issue, and this Court has

an obligation to address the issue sua sponte.” Duval v. OM Hospitality, LLC, 186
N.C. App. 390, 392, 651 S.E.2d 261, 263 (2007) (citation, internal quotation marks,

and brackets omitted). “A final judgment is one which disposes of the cause as to all

the parties, leaving nothing to be judicially determined between them in the trial

court.” Id. (citation omitted). Conversely, an order or judgment is interlocutory if it

does not settle all of the issues in the case but rather “directs some further proceeding

preliminary to the final decree.”                 Heavner v. Heavner, 73 N.C. App. 331,

332, 326 S.E.2d 78, 80, disc. review denied, 313 N.C. 601, 330 S.E.2d 610 (1985).

             Generally, there is no right of immediate appeal from an
             interlocutory order. The prohibition against appeals from
             interlocutory orders prevents fragmentary, premature and
             unnecessary appeals by permitting the trial court to bring
             the case to final judgment before it is presented to the
             appellate courts. However, there are two avenues by which
             a party may immediately appeal an interlocutory order or
             judgment. First, if the order or judgment is final as to some
             but not all of the claims or parties, and the trial court
             certifies the case for appeal pursuant to N.C. Gen. Stat. §
             1A-1, Rule 54(b), an immediate appeal will lie. Second, an
             appeal is permitted under N.C. Gen. Stat. §§ 1-277(a) and
             7A-27(d)(1) if the trial court’s decision deprives the


                                           -3-
                     MOON WRIGHT & HOUSTON, PLLC V. COLE

                                 Opinion of the Court



            appellant of a substantial right which would be lost absent
            immediate review.

Feltman v. City of Wilson, 238 N.C. App. 246, 250, 767 S.E.2d 615, 618-19 (2014)

(internal citations and quotation marks omitted).

      In the present case, it is readily apparent that the trial court’s summary

judgment order only resolved Plaintiff’s claims against Charles, and not Plaintiff’s

claims against Sandra:

                  This matter coming on for hearing before the
            undersigned judge at the June 8, 2016 Civil Session of the
            Superior Court in Mecklenburg County, North Carolina
            upon motion by Defendant Charles J. Cole for Summary
            Judgment regarding all of Plaintiff’s claims against
            Defendant Charles J. Cole.

                   After reviewing the pleadings, affidavits, briefs and
            the court file in this matter, and hearing the arguments of
            counsel, the Court concludes as a matter of law that there
            are no genuine issues of material fact such that Defendant
            Charles J. Cole’s Motion for Summary Judgment should be
            and is hereby GRANTED.

                  IT IS THEREFORE ORDERED, ADJUDGED
            AND DECREED that summary judgment is granted in
            favor of Defendant Charles J. Cole and Plaintiff’s
            Complaint against Defendant Charles J. Cole is hereby
            dismissed with prejudice.

(Emphasis added). [R. p. 375]

      Nowhere in the trial court’s order are Plaintiff’s claims against Sandra

resolved, or even, for that matter, addressed. Furthermore, the record on appeal is

devoid of any documentation tending to show that Plaintiff’s claims against Sandra


                                        -4-
                      MOON WRIGHT & HOUSTON, PLLC V. COLE

                                   Opinion of the Court



have either been subsequently determined by the trial court, discharged in

bankruptcy, or voluntarily dismissed by Plaintiff.        We note that while Plaintiff

complied with Local Rule 19 of the 26th Judicial District Superior Court Division

Local Rules and Procedures insofar as it filed a notice of Sandra’s bankruptcy filing

with the Clerk of Superior Court, Local Rule 19 does nothing more than

administratively close the case against Sandra and hold it in abeyance. See Local

Rule 19.3 (“Upon submission of paperwork, as described above, the Clerk of Superior

Court shall administratively close the case, but only as to the claims against the party

in bankruptcy.”). Jurisdiction over Plaintiff’s claims against Sandra remains with

the trial court pending resolution of Sandra’s bankruptcy case or a dismissal of the

claims against her.

      Plaintiff has made no argument on appeal that the trial court’s order impacts

a substantial right which would be lost absent immediate appellate review. Nor has

the trial court certified its summary judgment order for immediate appeal pursuant

to Rule 54(b) of the North Carolina Rules of Civil Procedure. Consequently, because

Plaintiff’s claims against Sandra remain outstanding, we dismiss the present appeal

as interlocutory.

                                     Conclusion

      For the reasons stated above, Plaintiff’s interlocutory appeal is dismissed.

      DISMISSED.



                                          -5-
            MOON WRIGHT & HOUSTON, PLLC V. COLE

                      Opinion of the Court



Judges STROUD and DILLON concur.




                             -6-